DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application.

Response to Arguments
Regarding the previous rejections under 112(b) – Claims 1-11 and 15-20 were amended.  Applicant argues that the previous rejections under 112(b) for indefiniteness should be withdrawn from Claims 1-20 (see Applicant’s Remarks Pages 6-7).  Because of the amendments, the previous rejections are withdrawn below.
Regarding the rejections under § 103 – Applicant's arguments filed Apr. 5, 2021 have been fully considered but they are not persuasive.
Claim 1 is rejected under § 103 over Belot et al., in view of Nurmi, in view of Benderly et al. (see Rejection for Claim 1 below).  Claim 1 recites:
Claim 1.  A system for ammonia distillation comprising:
a source of liquid ammonia configured to enable distillation of liquid ammonia to form an ammonia vapor;
a condenser fluidly coupled to the source of liquid ammonia and configured to condense the ammonia vapor into liquid anhydrous ammonia;
a flush tank fluidly coupled to the condenser and configured to receive a flushed portion of said liquid anhydrous ammonia;
a collection tank fluidly coupled to the condenser and configured to receive a collected portion of said liquid anhydrous ammonia; and
a corrosion inhibitor dispenser fluidly connected to the collection tank and configured to supply a corrosion inhibitor.

Regarding Claim 1, Applicant argues, “The apparatus of Belot fails to disclose or suggest (1) a flush tank fluidly coupled to a condenser and configured to receive a flushed portion of said liquid anhydrous ammonia and (2) a corrosion inhibitor dispenser fluidly connected to the collection tank and configured to supply a corrosion inhibitor.”  Applicant further argues, “Nurmi fails to disclose or suggest a corrosion inhibitor dispenser fluidly connected to a collection tank and configured to supply a corrosion 
These arguments are unpersuasive because in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
These arguments are also unpersuasive because Belot et al., in view of Nurmi, in view of Benderly et al., disclose Claim 1, including the limitations under discussion.  (See Rejection for Claim 1 below)
Claim 15 is rejected under § 103 over Belot et al., in view of Nurmi, in view of Benderly et al. (see Rejection for Claim 15 below).  Claim 15 recites:
Claim 15.  A system for ammonia distillation comprising:
a liquid ammonia source configured to enable distillation of liquid ammonia and form an ammonia vapor;
an interconnected plurality of stages,
each stage of the interconnected plurality of stages comprising:
a condenser to condense the ammonia vapor into liquid anhydrous ammonia;
a flush tank to receive a flushed portion of said liquid anhydrous ammonia; and
a collection tank to receive a collected portion of said liquid anhydrous ammonia;
the system further comprising:
of the interconnected plurality of stages, at least one stage having a corrosion inhibitor dispenser supplying a corrosion inhibitor, the corrosion inhibitor added to said collected portion of said liquid anhydrous ammonia to form corrosion-inhibiting liquid anhydrous ammonia.

Regarding Claim 15, Applicant argues, “Benderly, alone or in combination with Belot and/or Nurmi, fails to disclose or suggest a system having an interconnected plurality of stages.”
These arguments are unpersuasive because Applicant has not provided reasoning for why the references, in combination, do not disclose the recited interconnected plurality of stages.  As such, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that Claim 15 defines a patentable invention without specifically pointing out how the language of Claim 15 patentably distinguishes it from the references.
These arguments are also unpersuasive because Belot et al., in view of Nurmi, in view of Benderly et al., disclose Claim 15, including any limitations that might be under discussion.  (See Rejection for Claim 15 below)

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claims 1-11 and 15-20 were amended.  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 1-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belot et al. (EP-0976850-A2, Feb. 2, 2000), in view of Nurmi (US-6647930-B2, Nov. 18, 2003), in view of Benderly et al. (US-20020124728-A1, Sep. 12, 2002).  Belot et al., in view of Nurmi, are hereinafter known as Combination II.  Belot et al., in view of Nurmi, in view of Benderly et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1-13 and 18-20 – Belot et al. discloses a system for ammonia distillation (system is Figure 1, see Abstract) since the system has rectification column 3, used for ammonia distillation, i.e. rectification column 3 is distillation column (see [0024]-[0031] for disclosed ammonia distillation in rectification column 3) where “a concentrated aqueous ammonia fraction containing about 270 moles ammonia can be produced when a waste solution containing approximately 300 moles ammonia is fed into the rectification column 3” (see [0024] and [0031]) comprising:
a source of liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]) configured to enable distillation of liquid ammonia to form an ammonia vapor, via rectification column 3, as disclosed in Belot et al. Figure 1 and at [0024]; and
a condenser (cooler 12) fluidly coupled to the source of liquid ammonia and configured to condense the ammonia vapor (ammonia vapor in pipework 11) into liquid anhydrous ammonia (liquid anhydrous ammonia in pipework 15, going into collection tank), as disclosed in Belot et al. Figure 1 and at [0027]-[0028].
Belot et al. discloses the claimed invention except for:
a flush tank fluidly coupled to the condenser and configured to receive a flushed portion of said liquid anhydrous ammonia; and
a collection tank fluidly coupled to the condenser and configured to receive a collected portion of said liquid anhydrous ammonia.

However, Belot et al. discloses the liquid anhydrous ammonia in pipework 15, on its way to be further purified if need be, before being recycled back into the semiconductor cleaning apparatus 1 (see Belot et al. Figure 1 and [0032]-[0033], and Abstract).
Like Belot et al., Nurmi is in the semiconductor industry and handling liquid anhydrous ammonia (see Nurmi “Background of Invention” section) (see Belot et al. Abstract).  Nurmi further teaches an “ammonia vapor generation system” in Figure 1 “that receives liquid ammonia from an ammonia supply source and generates ammonia gas at a selected flow rate for delivery to a manufacturing facility” (see Nurmi 2:40-44)  In other words, when Belot et al. incorporates (connects inlet end of pipework 15 to Nurmi Figure 1, valve 3, and connects outlet end of pipework 15 to Nurmi Figure 1, outlet stream 31) the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15 (containing Belot et al.’s liquid anhydrous ammonia) in Belot et al.’s system (Figure 1), then Belot et al., in view of Nurmi, disclose:
a flush tank (as taught by Nurmi, i.e. Figure 1, item is purge collection vessel 64) fluidly coupled to the condenser (cooler 12) at the other end of pipework 15, and the flush tank configured to receive a flushed portion of said liquid anhydrous ammonia, from the disclosed collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) (see Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15); and
a collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) fluidly coupled to the condenser (cooler 12) at the other end of pipework 15, and the collection tank configured to receive a collected portion of said liquid anhydrous ammonia from the Belot et al. pipework 15 disclosed in Figure 1 (see Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Belot et al. system (see Belot et al. Figure 1) and incorporate the “ammonia vapor generation system” of Nurmi (see Nurmi Figure 1) into Belot et al.’s pipework 15 containing the liquid anhydrous ammonia, such that Belot et al., in view of Nurmi, disclose:
a flush tank fluidly coupled to the condenser and configured to receive a flushed portion of said liquid anhydrous ammonia; and
a collection tank fluidly coupled to the condenser and configured to receive a collected portion of said liquid anhydrous ammonia, 
(see above paragraph),

since:

2).	Nurmi states that the disclosed ammonia vapor generation system addresses “a need” in the industry to “provide high purity ammonia gas at a suitable and relatively constant flow rate and a selected temperature and pressure,” given the need for high volumes of high purity ammonia and the challenges of ammonia’s “low vapor pressure at normal ambient temperatures” such that “the temperature and pressure of the ammonia gas must be closely monitored to prevent undesirable temperature changes from occurring within the manufacturing process” (see Nurmi “Background of Invention” section).  Specifically,
The precise monitoring and control of heat transfer applied both internally and externally to the contents of the vapor generation tank (i.e. the disclosed collection tank), as well as the precise monitoring and control of the liquid level within the vapor generation tank provide the system with the ability to maintain a substantially constant vapor pressure within the tank over a selected range of desirable vapor flow rates.  Further, the blow down connection feature (i.e. the disclosed flush tank) permits periodic purging of the bottom contents of the vapor generation tank to prevent a build-up of contaminants within the tank.  (See Nurmi 11:18-27)

Belot et al., in view of Nurmi, (i.e., Combination II) disclose the claimed invention except for:
a corrosion inhibitor dispenser fluidly connected to the collection tank and configured to supply a corrosion inhibitor.

However, Combination II discloses the collected portion of said liquid anhydrous ammonia in the collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2).  Combination II further teaches addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel (see Nurmi 2:50-56) – and Combination II discloses that the collection tank is accumulating iron contaminants which cause corrosion (see Nurmi 7:1-17 and Figure 1, disclosed collection tank 2).
Like Combination II, Benderly et al. is addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel. (See Benderly et al. Title, Abstract, [0011]-[0012] for the chemistry behind iron contamination causing corrosion in an ammonia recovery system, and [0019] for 316L being a material not susceptible to corrosive attack) (See Nurmi 2:50-56)  Benderly et al. further teaches addressing the issue of corrosion in an ammonia recovery process by installing a corrosion inhibitor 
When Combination II’s system recovering ammonia, includes the corrosion inhibitor dispenser supplying corrosion inhibitor to the collection tank, as taught by Benderly et al. for an analogous system recovering ammonia, the corrosion inhibitor dispenser supplying corrosion inhibitor to the distillation column – then Combination II, in view of Benderly et al., i.e. the Combination discloses:
a corrosion inhibitor dispenser (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) fluidly connected to the collection tank (the disclosed collection tank, as taught by Nurmi in Figure 1, collection tank 2) and configured to supply a corrosion inhibitor (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s system for recovering ammonia, to include the corrosion inhibitor dispenser supplying corrosion inhibitor to the collection tank, as taught by Benderly et al. for an analogous system recovering ammonia, the corrosion inhibitor dispenser supplying corrosion inhibitor to the distillation column – such that Combination II, in view of Benderly et al., i.e. the Combination, discloses:
a corrosion inhibitor dispenser fluidly connected to the collection tank and configured to supply a corrosion inhibitor (see above paragraph),

since:

2).	Like Combination II, Benderly et al. is addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel (see Benderly et al. Title, Abstract, [0011]-[0012] for the chemistry behind iron contamination causing corrosion in an ammonia recovery system, and [0019] for 316L being a material not susceptible to corrosive attack) (see Nurmi 2:50-56);
3).	Benderly et al. further states that the issue of corrosion in an ammonia recovery process can also be addressed by installing a corrosion inhibitor dispenser supplying corrosion inhibitor such as an alkaline salt and hydroxide (see Benderly et al. [0017]).  Benderly et al. further states (see Benderly et al. [0017]) that the corrosion inhibitor dispenser supplies the corrosion inhibitor either into a pipe line leading to the equipment, or directly into the equipment – and it would be of interest to Combination II to provide such a corrosion inhibitor dispenser, with the equipment being the collection tank where the iron contaminants are accumulating (see Nurmi 7:1-17 and Figure 1, disclosed collection tank 2) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15).
Additional Disclosures Include:
Claim 2 – The Combination discloses the system of Claim 1, wherein the corrosion inhibitor (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line  is added to said collected portion of said liquid anhydrous ammonia in the collection tank (the disclosed collection tank, as taught by Nurmi in Figure 1, collection tank 2) to form corrosion-inhibiting liquid anhydrous ammonia in the collection tank (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).  (See Rejection for Claim 1 for motivation to combine)
Claim 3 – The Combination discloses the system of Claim 1 wherein the corrosion inhibitor (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) further comprises a pump and/or valve when “the caustic material (the disclosed corrosion inhibitor) is added directly into [a] line” into the collection tank (see Benderly et al. at [0017]) (the collection tank, as taught by Nurmi in Figure 1, collection tank 2) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).  (See Rejection for Claim 1 for motivation to combine)
In would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s system with a pump and/or valve in a transfer line leading from the Combination’s corrosion inhibitor dispenser to the Combination’s collection tank, i.e.,
wherein the corrosion inhibitor further comprises a pump and/or valve,
for use when “the caustic material (the disclosed corrosion inhibitor) is added directly into [a] line” into the collection tank (see Benderly et al. at [0017]) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).
Claim 4 – The Combination discloses the system of Claim 3 wherein said corrosion inhibitor is actively transferred by the pump and/or valve to said collected portion of said liquid anhydrous ammonia within said collection tank. (See Rejection for Claims 2-3)
Claim 5 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor is passively transferred in a liquid transfer line to said collected portion of said liquid anhydrous ammonia before said collected portion of said liquid anhydrous ammonia is received by said collection tank.  (See Rejection for Claims 2-3)
Claim 6 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor is passively transferred in a liquid transfer line to said collected portion of said liquid anhydrous ammonia within said collection tank.  (See Rejection for Claims 2-3)
Claim 7 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor comprises alkaline salt.  (See Rejection for Claim 2)
Claim 8 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor comprises hydroxide.  (See Rejection for Claim 2)
Claim 9 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor comprises alkaline salt and hydroxide.  (See Rejection for Claim 2)
Claim 10 – The Combination discloses the system of Claim 1, wherein the source of liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]) is thermally coupled to a heater, actually two heaters since the spent cleaning solution or waste solution is heated when the “waste solution is pressurized to about 4 atm by action of the pump 4 and is fed to the middle section of the rectification column 3,” and is also heated by heater 10 in rectification column 3 (see Belot et al. Figure 1 and [0024]-[0025]).
Claim 11 – The Combination discloses the system of Claim 10 further comprising an evaporator (rectification column 3) in selective communication (via pump 4) with said source of said liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]), wherein said evaporator converts said liquid ammonia into ammonia vapor (ammonia vapor in pipework 11, [0027]) (see Belot et al. Figure 1, [0022] for selective communication, and [0027] for the ammonia vapor).
Claim 12 – The Combination discloses the system of Claim 11 wherein said collected portion of said liquid anhydrous ammonia in the collection tank (the collection tank, as taught by Nurmi in Figure 1, collection tank 2) comprises a purity, and wherein said purity of said collected portion of said liquid anhydrous ammonia is greater than a purity of said liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]), given rectification column 3 in between, as disclosed in Belot et al. Figure 1 and at [0024] and [0031] (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).  (See Rejection for Claim 1 for motivation to combine)
Claim 13 – The Combination discloses the system of Claim 12 wherein said purity of said collected portion of said liquid anhydrous ammonia in the collection tank is at least 10 times greater than said purity of said liquid ammonia, given rectification column 3 in between, as disclosed in Belot et al. Figure 1 and at [0024] and [0031].  (See Rejection for Claim 1 for motivation to combine)
Claim 14 – The Combination discloses the system of Claim 2 wherein said flushed portion of said liquid anhydrous ammonia in the flush tank (as taught by Nurmi, i.e. Figure 1, item is purge collection vessel 64) comprises at least a first 10 percent of said liquid anhydrous ammonia, when the first 10 percent of the liquid anhydrous ammonia, laden with contaminants, is flushed from the collection tank to the flush tank “to prevent buildup of contaminants in the bulk liquid ammonia within the vapor generation tank (i.e., the disclosed collection tank 2)” (see Nurmi Figure 1 and 7:1-17) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).
Claim 18 – The Combination discloses the system of Claim 1 further comprising a liquid transfer line in selective fluid communication with said condenser (cooler 12), using a first valve (first valve as taught by Nurmi Figure 1, item is inlet valve 3), where the selective communication is disclosed at Nurmi Figure 1 and at 3:11-14, when it is disclosed that the first valve, i.e. inlet valve 3, is opened “to receive additional ammonia supply from another source (the disclosed source of liquid .
Claim 19 – The Combination discloses the system of Claim 18 wherein said liquid transfer line is in selective fluid communication with said flush tank (as taught by Nurmi, i.e. Figure 1, item is purge collection vessel 64), using a second valve (second valve as taught by Nurmi, i.e. Figure 1, item is stop valve 62), the selective fluid communication is disclosed at Nurmi Figure 1 and at 7:10-13, when it is stated, “Stop valve 62 normally remains in a closed position. However, periodically the stop valve is opened to purge solid and other contaminants from the bottom of tank 2 (the disclosed collection tank) to vessel 64 (the disclosed flush tank).”
Claim 20 – The Combination discloses the system of Claim 19 wherein said liquid transfer line is in selective fluid communication with said collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2), using a third valve (third valve as taught by Nurmi, i.e. Figure 1, item is outlet valve 5), the selective fluid communication disclosed in Nurmi Figure 1 and at 3:10-4:2, where “an outlet valve 5 to control the flow of liquid ammonia from the supply tank,” is used as part of a control scheme “for maintaining a selected flow rate of the liquid ammonia into tank 2 (the disclosed collection tank).”

The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 15-17 – Belot et al. discloses a system for ammonia distillation (system is Belot et al. Figure 1, with an interconnected plurality of stages, each stage being one cycle through the system, i.e. recycling apparatus, disclosed in Belot et al. Figure 1 and at Abstract and [0018]-[0019]) since the system has rectification column 3, used for ammonia distillation, i.e. rectification column 3 is distillation column (see [0024]-[0031] for disclosed ammonia distillation in rectification column 3) where “a concentrated aqueous ammonia fraction containing about 270 moles ammonia can be produced when a  comprising:
a liquid ammonia source (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]) configured to enable distillation of liquid ammonia and form an ammonia vapor, via rectification column 3, as disclosed in Belot et al. Figure 1 and at [0024];
an interconnected plurality of stages, since the system is disclosed as Figure 1 and the Abstract, the system having an interconnected plurality of stages, with each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019],
each stage (each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]) of the interconnected plurality of stages (interconnected plurality of stages being a plurality of cycles through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]) comprising:
a condenser (cooler 12) to condense the ammonia vapor (ammonia vapor in pipework 11) into liquid anhydrous ammonia (liquid anhydrous ammonia in pipework 15, going into collection tank), as disclosed in Belot et al. Figure 1 and at [0027]-[0028];
the system (system is Belot et al. Figure 1, with an interconnected plurality of stages, each stage being one cycle through the system, i.e. recycling apparatus, disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]) further comprising: of the interconnected plurality of stages (interconnected plurality of stages being plurality of cycles through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]) . . . .
Belot et al. discloses the claimed invention except for:
a flush tank to receive a flushed portion of said liquid anhydrous ammonia; and
a collection tank to receive a collected portion of said liquid anhydrous ammonia.


Like Belot et al., Nurmi is in the semiconductor industry and handling liquid anhydrous ammonia (see Nurmi “Background of Invention” section) (see Belot et al. Abstract).  Nurmi further teaches an “ammonia vapor generation system” in Figure 1 “that receives liquid ammonia from an ammonia supply source and generates ammonia gas at a selected flow rate for delivery to a manufacturing facility” (see Nurmi 2:40-44)  In other words, when Belot et al. incorporates (connects inlet end of pipework 15 to Nurmi Figure 1, valve 3, and connects outlet end of pipework 15 to Nurmi Figure 1, outlet stream 31) the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15 (containing Belot et al.’s liquid anhydrous ammonia) in Belot et al.’s system (Figure 1), then Belot et al., in view of Nurmi, disclose:
a flush tank (as taught by Nurmi, i.e. Figure 1, item is purge collection vessel 64) to receive a flushed portion of said liquid anhydrous ammonia from the disclosed collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) (see Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15); and
a collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) to receive a collected portion of said liquid anhydrous ammonia from the Belot et al. pipework 15 disclosed in Figure 1 (see Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Belot et al. system (see Belot et al. Figure 1) and incorporate the “ammonia vapor generation system” of Nurmi (see Nurmi Figure 1) into Belot et al.’s pipework 15 containing the liquid anhydrous ammonia, such that Belot et al., in view of Nurmi, disclose:
a flush tank to receive a flushed portion of said liquid anhydrous ammonia; and
a collection tank to receive a collected portion of said liquid anhydrous ammonia,
(see above paragraph),

since:

2).	Nurmi states that the disclosed ammonia vapor generation system addresses “a need” in the industry to “provide high purity ammonia gas at a suitable and relatively constant flow rate and a selected temperature and pressure,” given the need for high volumes of high purity ammonia and the challenges of ammonia’s “low vapor pressure at normal ambient temperatures” such that “the temperature and pressure of the ammonia gas must be closely monitored to prevent undesirable temperature changes from occurring within the manufacturing process” (see Nurmi “Background of Invention” section).  Specifically,
The precise monitoring and control of heat transfer applied both internally and externally to the contents of the vapor generation tank (i.e. the disclosed collection tank), as well as the precise monitoring and control of the liquid level within the vapor generation tank provide the system with the ability to maintain a substantially constant vapor pressure within the tank over a selected range of desirable vapor flow rates.  Further, the blow down connection feature (i.e. the disclosed flush tank) permits periodic purging of the bottom contents of the vapor generation tank to prevent a build-up of contaminants within the tank.  (See Nurmi 11:18-27)

Belot et al., in view of Nurmi, (i.e., Combination II) disclose the claimed invention except for:
at least one stage having a corrosion inhibitor dispenser supplying a corrosion inhibitor, the corrosion inhibitor added to said collected portion of said liquid anhydrous ammonia to form corrosion-inhibiting liquid anhydrous ammonia.

However, Combination II discloses the collected portion of said liquid anhydrous ammonia in the collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2).  Combination II further teaches addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel (see Nurmi 2:50-56) – and Combination II discloses that the collection tank is accumulating iron contaminants which cause corrosion (see Nurmi 7:1-17 and Figure 1, disclosed collection tank 2).
Like Combination II, Benderly et al. is addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel. (See Benderly et al. Title, Abstract, [0011]-[0012] for the chemistry behind iron contamination causing corrosion in an ammonia recovery system, and [0019] for 316L being a material not susceptible to corrosive attack) (See Nurmi 2:50-56)  Benderly et al. further teaches addressing the issue of corrosion in an ammonia recovery process by installing a corrosion inhibitor 
When Combination II’s system recovering ammonia, includes the corrosion inhibitor dispenser supplying corrosion inhibitor to the collection tank, as taught by Benderly et al. for an analogous system recovering ammonia, the corrosion inhibitor dispenser supplying corrosion inhibitor to the distillation column – then Combination II, in view of Benderly et al., i.e. the Combination, discloses a system (system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15) with at least one stage (at least one stage, with each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]):
at least one stage (at least one stage, with each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]) having a corrosion inhibitor dispenser (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) supplying a corrosion inhibitor (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”), the corrosion inhibitor added to said collected portion of said liquid anhydrous ammonia in the collection tank (the disclosed collection tank, as taught by Nurmi in Figure 1, collection tank 2) to form corrosion-inhibiting liquid anhydrous ammonia in the collection tank (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s system for recovering ammonia, to include the corrosion inhibitor dispenser supplying corrosion inhibitor to the collection tank, as taught by Benderly et al. for an analogous system recovering ammonia, the corrosion inhibitor dispenser supplying corrosion inhibitor to the distillation column – such that Combination II, in view of Benderly et al., i.e. the Combination, discloses:
at least one stage (of the disclosed system comprising an interconnected plurality of stages) having a corrosion inhibitor dispenser supplying a corrosion inhibitor, the corrosion inhibitor added to said collected portion of said liquid anhydrous ammonia (in the disclosed collection tank) to form corrosion-inhibiting liquid anhydrous ammonia (in the collection tank),
(see above paragraph),

since:
1).	Combination II discloses the collected portion of said liquid anhydrous ammonia in the collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2).  Combination II is already addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel (see Nurmi 2:50-56). And Combination II notes that the collection tank is accumulating iron contaminants which cause corrosion (see Nurmi 7:1-17 and Figure 1, disclosed collection tank 2) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15);
2).	Like Combination II, Benderly et al. is addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel (see Benderly et al. Title, Abstract, [0011]-[0012] for the chemistry behind iron contamination causing corrosion in an ammonia recovery system, and [0019] for 316L being a material not susceptible to corrosive attack) (see Nurmi 2:50-56);
3).	Benderly et al. further states that the issue of corrosion in an ammonia recovery process can also be addressed by installing a corrosion inhibitor dispenser supplying corrosion inhibitor such as an alkaline salt and hydroxide (see Benderly et al. [0017]).  Benderly et 
Additional Disclosures Include:
Claim 16 – The Combination discloses the system of Claim 15 wherein each stage (each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]) of the system (system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15) comprises a heater (heater in the collection tank, the disclosed heater in the collection tank as taught by Nurmi in Figure 1, heater 36 in collection tank 2) and/or is connected to a vacuum port (vacuum port in the collection tank, the disclosed vacuum port in the collection tank as taught by Nurmi in Figure 1 and at 8:18-23, outlet stream 31 of ammonia gas exiting vacuum port in collection tank 2, the port functioning as a vacuum port since the ammonia gas is exiting under its own pressure to the manufacturing facility), and wherein said collected portion of said liquid anhydrous ammonia in the collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) collected in each stage is evaporated via the heat provided by the heater and/or the vacuum provided by the vacuum port to form ammonia vapor for a successive stage of said plurality of stages, as disclosed by the Combination (see Nurmi Figure 1 and 6:51-67) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15; the disclosed system has an interconnected plurality of stages, each stage being one cycle through system, i.e. the recycling apparatus, disclosed in Belot et al. Figure 1 and at Abstract and [0018]-[0019]).
Claim 17 – The Combination discloses the system of Claim 16 wherein said corrosion inhibitor (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and is added to said collected portion of said liquid anhydrous ammonia in the collection tank (the disclosed collection tank, as taught by Nurmi in Figure 1, collection tank 2), collected in the respective at least one stage (each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]), the at least one stage including at least a last stage of the interconnected plurality of stages (interconnected plurality of stages being plurality of cycles through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]), the at least a last stage is the last cycle through the system, before the recycled ammonia exits the system at the bottom of the rectification column through pipework 14, as disclosed in Belot et al. Figure 1 and [0029].  (The disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15; the disclosed system has an interconnected plurality of stages, each stage being one cycle through system, i.e. the recycling apparatus, disclosed in Belot et al. Figure 1 and at Abstract and [0018]-[0019])

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The instant application is a divisional of 14/246,513, with the publications of the parent application listed below:
A).	US-20150284256-A1, pub. Oct. 8, 2015.
B).	US-9994457-B2, issued Jun. 12, 2018.
During prosecution of 14/246,513, some of the applied art there follows.
C).	Fields et al. (US-3054726-A, Sep. 18, 1962) – Fields et al. was the primary reference.
D).	Benderly et al. (US-20020124728-A1, Sep. 12, 2002) – Benderly et al. was referenced for teaching a caustic material, such as the alkaline earth metal hydroxides MgOH and CaOH (i.e. an alkaline corrosion inhibitor, added directly to the condensed ammonia (i.e. liquid anhydrous ammonia) reflux line 50 ([0017]; Fig. 1), thereby forming a corrosion-inhibiting liquid anhydrous ammonia that is added to the ammonia distillation column to .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        5/22/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779